DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on May 20, 2021 in response to the first office action on merit.

Remarks
Pending claims for reconsideration are claims 1-4, and 6-21. Applicant has
Amended claims 1. 
Canceled claims 5. 
Added new claims 21.

Response to Arguments
Applicant’s arguments filed on May 20, 2021 with regard to prior rejections 35 USC §102 AND 35 USC §103 have been fully considered and they are persuasive.

Response to Arguments in Regarding 101 
Applicant’s arguments filed on May 20, 2021 have been fully considered but they are not persuasive.
In the remarks, applicant argues in substance:
That- “Claim I has been amended herein to recite that each of its steps is performed by a security controller. It is respectfully stated that the human mind cannot perform calculations within a security controller, and therefore claim 1 cannot recite a mental process.” (Page 7: Para 5).  
In response to argument- applicant’s arguments with respect to amended claim have been considered but they are not persuasive since the “security controller” is treated as a generic computer because any special definition of the “security controller” is absent from applicant provided specification.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, and 6-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  To being with claims 1 and 20 recite:
disguising at least one of the noise polynomial….,
calculating the sum of the noise polynomial …,
 The limitations of disguising at least one of the noise polynomial …, calculating the sum of the noise polynomial…, as drafted, are processes that, under its broadest reasonable interpretation, covers mathematical calculation but for the recitation of generic computer components. That is, other than reciting “processing device” and “circuit” [in claim 20] nothing in the claims element precludes the step from practically being mathematical concepts. For example, but for the “disguising” language, “calculating” in the context of this claim encompasses the mathematical calculation of quantum bases. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculation but for the recitation of generic computer components, then it falls within 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a “processing device” or a “circuit” to perform the mathematical calculation steps. The “processing device” or the “circuit” in the step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of mathematical calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Furthermore, claims 1 and 20 recite:
“obtaining a noise polynomial, …, 
 determining a result of the lattice-based cryptographic operation …,
The limitation of obtaining a noise polynomial,.., and determining a result of the lattice-based cryptographic operation ….as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing device” and “circuit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “obtaining a noise polynomial” language, “determining a result” in the context of this claim encompasses the user manually performing the act. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In particular, the claim only recites one additional element – using a “processing device” or a “circuit” to perform the obtaining and the determining steps. The “processing device” or the “circuit” in the step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data transmitting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the mathematical or mental steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims 2-4, and 6-21 which depends on independent claim 1, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind/mathematical calculation but for the recitation of generic computer components.
Therefore, the dependent claims fail to obviate such rejections and are themselves rejected under this title for they are also abstract ideas.


Allowable Subject Matter
Claims 1-4, and 6-21 would be allowable if rewritten or amended to overcome the rejection(s), set forth in this Office action.
 The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, and 20:
The closest prior art Bhattacharya et al. (U.S. Patent Application Publication No.: US 2020/0153618 A1) discloses:
“…obtain a shared polynomial (a) shared with a second network node, coefficients of the shared polynomial a being selected modulo a first modulus q, generate a private key polynomial (sk-I), coefficients of the private key polynomial being bounded in absolute value by a bound(s) generate a public key polynomial (pkI) by computing a polynomial product between the shared polynomial (a) and the private key polynomial (skI) modulo the first modulus (q) and scaling the coefficients of the polynomial product down to a second modulus (p ).

The second closest prior art Wei et al. (NPL: A Public Cryptosystem from R-LWE [previously cited]) discloses “a ring polynomial vector is generated by a trusted organization which can be accessed by all users. Every user generates their respective public and private key with the help of this vector. By this strategy the length of public key for every user reduces to be 1/m of the original scheme without affecting the security of scheme in multi-user environments. Besides, a parameter r 
Another closest prior art Halevi et al. (U.S. Patent Application Publication No.: US 20011/0243320 A1 [provided by the applicant]) discloses “receiving information B to be encrypted as a ciphertext C in accordance with an encryption scheme having an encrypt function; and encrypting B in accordance with the encrypt function to obtain C, the scheme utilizes at least one public key A, where B, C, and A are matrices, the encrypt function receives as inputs A and B and outputs C as c-> AS+pX+B (mod q), S is a random matrix, X is an error matrix, p is in integer, q is an odd prime number” (Abstract).

However the prior arts alone or in combination fails to teach or suggest the claimed limitation of independent claims 1, and 20 “...security controller calculating the sum of the noise polynomial with the product of the public polynomial and the secret polynomial based on the disguised at least one of the noise polynomial, the secret polynomial and the public polynomial;
 the security controller determining a result of the lattice-based cryptographic operation based on the calculated sum of the noise polynomial with the product of the public polynomial and the secret polynomial” along with other limitations independent claims 1, and 20.
For this reason, the specific claim limitations recited in the independent claims 1, and 20 taken as whole are allowed.
The dependent claims 2-4, and 6-19 and 21 which are dependent on the above independent claim 1 being further limiting to the independent claim, definite and enabled by the specification are also allowed.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Relevant Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Williams et al. (US 10,644,876 B2) discloses:
 Provided are methods and systems for performing a secure analytic over a data source. An example method includes acquiring, by a client, an analytic, at least one analytic parameter associated with the analytic, and an encryption scheme. The encryption scheme can include a public key for encryption and a private key for decryption. The method further includes generating, using the encryption scheme, at least one analytical vector based on the analytic and analytic parameter, and sending the analytical vector and the encryption scheme to at least one server. The method includes extracting, by the at least one server based on the encryption scheme, a set of terms from a data set, and evaluating the analytical vector over the set of terms to obtain an encrypted result. The method further includes sending, by the server, the encrypted result and the error to the client where the encrypted result is decrypted” (Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SAMSON B LEMMA/Primary Examiner, Art Unit 2498